Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of Q.P.O.                                Appeal from the County Court at Law of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-20-00010-CV                                     17JV0007-CCL). Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
                                                       Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find no error in the transfer order of the
court below. We affirm the trial court’s transfer order.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                       RENDERED SEPTEMBER 18, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk